Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Monti; Christopher (US 20100214677 A1, hereinafter “Monti”), in view of Kim et al.(US 20150301303 A1, hereinafter “Kim”).

Regarding claim 1, Monti teaches an optical element (Fig. 2), comprising: an optical surface (Fig. 2: optical element 210); 
a tapered part located on an outer peripheral side of the optical surface (Fig. 2: tapered surface 217) and having a normal line of which a direction heading to an as illustrated and annotated by Fig. 2, [0026]);

    PNG
    media_image1.png
    521
    693
    media_image1.png
    Greyscale
 
and a side surface part located on an outer peripheral side of the tapered part, wherein when a distance in a straight line vertical to an optical axis of from an end point on the optical axis side of the tapered part to the side surface part is denoted by A  and a height of the tapered part based on the straight line is defined by B in a cross section including the optical axis and passing through the tapered part (as illustrated and annotated by Fig. 2, [0026]).
Monti does not teach wherein B/A is larger than 0.2.
 However, Kim discloses an example design configuration wherein B/A is larger than 0.2 since as illustrated by Fig. 4B, A is large than B and therefore B/A is at least less than 1.

    PNG
    media_image2.png
    335
    911
    media_image2.png
    Greyscale


Therefore, taking the combination teaching of Monti in view of Kim as a whole, after considering an exemplary configuration of a lens flange as taught by Kim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a lens flange such that B/A is larger than 0.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, the Monti and Kim combination teaches the optical element according to claim 1, except wherein B/A is larger than 0.25. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a lens flange such that wherein B/A is larger than 0.25, since it has been held that where the general conditions of a claim are disclosed in the 
Regarding claim 3, the  Monti and Kim combination teaches the optical element according to claim 1, except wherein B/A is larger than 0.5. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a lens flange such that wherein B/A is larger than 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4, the  Monti and Kim combination teaches the optical element according to claim 1, except wherein B/A is smaller than 10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a lens flange such that wherein B/A is larger than 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 5, the  Monti and Kim combination teaches the optical element according to claim 1, in addition Monti discloses further comprising a flange part on an outside of the optical surface, wherein the tapered part is formed on the flange part (as illustrated and annotated by Fig. 2 above, [0026]).

Regarding claim 6, the  Monti and Kim combination teaches the optical element according to claim 5, in addition Monti discloses wherein the flange part comprises a convex part, and the tapered part is formed as an inner wall of the convex part (as illustrated and annotated by Fig. 2 above, [0026]: An outside surface 219 of the rim 215 may be coincident with the perimeter 213 as shown, or may be offset from the perimeter 213. The outside surface 219 and the perimeter 213 may be cylindrical or may have a slight conical taper.).

Regarding claim 7, the  Monti and Kim combination teaches the optical element according to claim 1, in addition Monti discloses which is a glass lens (as illustrated by Fig. 2 , [0024]: The optical element 210 may be made of a plastic, glass, crystalline, polycrystalline, glass-ceramic, or other transmissive material.).

Regarding claim 8, the Monti and Kim combination teaches an optical system (Fig. 1-2), comprising the optical element as described in claim 1 (see supra).

Regarding claim 9,  claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with Kim's further teaching on: an imaging apparatus (Fig. 1, [0037]: camera module provided in a portable electronic device, includes a lens module 200). The suggestion/ motivation for doing so would be to allow light to pass through lenses so that an image sensor can collect light to form an image of a subject. (Kim: [0003]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697